NO. 12-13-00039-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

THE STATE OF TEXAS,                                        §     APPEAL FROM THE 123RD
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

TONY JOSHUA PARKER,
APPELLEE                                                   §    SHELBY COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                           PER CURIAM
         The State (Appellant) has filed a motion to dismiss this appeal. No decision has been
delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered April 30, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                           APRIL 30, 2013


                                        NO. 12-13-00039-CR


                                     THE STATE OF TEXAS,
                                           Appellant
                                              V.
                                    TONY JOSHUA PARKER,
                                           Appellee


                           Appeal from the 123rd Judicial District Court
                         of Shelby County, Texas. (Tr.Ct.No.11CR18369)


                      THIS CAUSE came on to be heard on the motion of the Appellant to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.